J-A13027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ARIUS MALIK HAYNES                         :
                                               :
                       Appellant               :   No. 1633 EDA 2019

          Appeal from the Judgment of Sentence Entered April 29, 2019
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0007617-2017


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                                FILED JUNE 30, 2020

        Arius Malik Haynes appeals from the judgment of sentence, entered in

the Court of Common Pleas of Montgomery County, following his convictions

of possession of a controlled substance with intent to deliver1, conspiracy to

commit PWID,2 promoting prostitution,3 possession of a controlled substance,4

and possession of drug paraphernalia.5 On appeal, Haynes challenges the trial

court’s denial of his suppression motion, specifically claiming the stop of his

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   35 P.S. § 780-113(a)(30).

2   18 Pa.C.S. § 903(a).

3   18 Pa.C.S. § 5902(b)(1).

4   35 P.S. § 780-113(a)(16).

5   35 P.S. § 780-113(a)(32).
J-A13027-20



vehicle was unlawful because it was not based on reasonable suspicion. After

careful review, we affirm.

      At a suppression hearing held on November 9, 2018, the following facts

of the case were adduced.       Upper Merion Township Detective John Wright

testified that he has been a member of the Special Investigations Unit (SIU)

since 2008. N.T. Suppression Hearing/Stipulated Bench Trial, 11/9/18, at 5.

The SIU is primarily responsible for the investigation of vice-type crimes, such

as narcotics offenses, prostitution and other crimes in the township.       Id.

Detective Wright has extensive experience and training in both narcotics and

prostitution investigations, having attended the Montgomery County District

Attorney’s local drug task force and the Federal Bureau of Investigation

intercountry detective school. Id.    Detective Wright has conducted over 200

drug investigations and arrests, as well as over 200 prostitution investigations

and arrests. Id. at 7. Detective Wright testified that promoters of prostitution

will often use drugs to attract a client base. Id. at 29-30.

      On October 12, 2017, Detective Wright was conducting an undercover

prostitution   investigation.   Id.     Detective    Wright    was   monitoring

BackPage.com, a known escort website, when he saw an advertisement that

he recognized through his experience and training as being consistent with

both drug and prostitution activity. Id. The ad contained erotic pictures of a

woman and referred to “party favors,” a slang term Detective Wright knew

meant illegal drugs. Id. at 8. Detective Wright responded to the ad by texting

the phone number listed on the advertisement.       Detective Wright introduced

                                      -2-
J-A13027-20



himself and told the woman on the other end of the phone who identified

herself as “Diamond,” that he was interested in “an hour,” a common term

representing a segment of time for prostitution activity. Id. at 9. Detective

Wright was quoted a price of roughly $200.00. Id. at 9, 62. Detective Wright

also asked Diamond about “party favors,” indicating that he was interested in

“white girl,” a slang term for cocaine. Id. at 9-10. Diamond asked Detective

Wright if he wanted crack or regular powder cocaine; he responded that he

was interested in an “eight ball,” a slang term for a small quantity of cocaine.

Id. at 10. Detective Wright negotiated a total price of $425, for both the

drugs and prostitution activity. Id.

       Detective Wright arranged to meet Diamond, later determined to be

Danielle Simmons, at the Hyatt Place Hotel (Hotel), located at 440 American

Avenue, King of Prussia, Montgomery County, between 12:30 and 1:00 p.m.

that same day. Id. He testified that the Hotel is an establishment that had

been associated with approximately 20 prior prostitution investigations and

arrests, as well as numerous drug investigations. Id. at 11-12. Backup police

officers set up surveillance of the interior and exterior of the Hotel. Id. at 11.

Two plainclothes detectives, one of whom was Detective Michael Laverty,6

were stationed outside the hotel in an unmarked vehicle. The unmarked car

____________________________________________


6 Detective Laverty also has extensive training and experience in drug and
prostitution investigations and has been recognized as a drug expert. Id. at
34. Detective Laverty testified that he had previously been involved in
narcotics and prostitution cases at the Hotel. Id. at 34-35.


                                           -3-
J-A13027-20



was located in one of the first spots of the Hotel parking lot, giving the officers

a clear view of both the front of the Hotel and the entrance to the parking lot

along American Avenue.       Id. at 37.      Detective Wright and Sergeant Jeff

Maurer stationed themselves in Room #605 of the Hotel, which had a clear

view of the Hotel’s main entrance. Id. Detective Wright and Maurer stayed

inside the room and “kept an eye out [the] window at the main entrance,”

while Detective Wright continued to communicate via text with Diamond. Id.

at 12.

         Shortly before the time of the arranged meeting, surveillance officers

began watching all vehicles in the vicinity of the hotel.         Id. at 37.    At

approximately 12:50 p.m., the officers observed a black Jeep pulling up to the

base of the Hotel driveway, stopping approximately 70 yards before the

Hotel’s front entrance, at the base of a hill. Id. at 13, 38. The detectives

found this suspicious and possibly indicative of illegal activity. Id. at 38. At

that point, Detectives Wright and Laverty observed a black female, who was

holding a cell phone, exit the black Jeep from the right side of the vehicle and

walk towards the Hotel entrance.       Id. at 13, 38-39.     As Detective Wright

observed the female looking at her cell phone, he simultaneously received a

text message from Diamond indicating that she had arrived at the hotel. Id.

at 12. Detective Wright watched her approach the Hotel, but temporarily lost

sight of her when she entered the establishment.          Id. at 13.    Detective

Laverty saw the black female actually enter the Hotel. Id. at 39.




                                       -4-
J-A13027-20



      Once the female was inside the hotel, Detective Wright received another

text message from Diamond, inquiring as to the location of his room. Id. at

14. Moments later, he received another text message from her indicating that

“she was there.” Id. At the same time, Detective Wright looked out the hotel

room door’s peephole and saw the female they had been observing. Id. The

woman entered the room, the door was closed, and Detective Wright

immediately identified himself as a police officer. At that moment, Detective

Wright looked at the woman’s black Samsung Galaxy Amp cellular phone,

which she was holding when she entered the hotel room, and found his text

message string. Id. at 14, 24.      Detective Wright then asked her for the

cocaine; the female retrieved an eight ball, inside a knotted bag, from her bra.

Id. at 25. The officers arrested the woman, later identified as Simmons, and

found a small, clear plastic bag of heroin on her person. Id. at 15, 26, 80.

      Throughout this entire time, Detectives Wright and Laverty were in

constant communication with the detectives in the surveillance vehicle

stationed outside the hotel, relaying all of their observations and text

communications with Diamond/Simmons prior to and after she arrived at the

hotel. Id. at 15, 37. Once Simmons entered the hotel, Detective Laverty and

Officer Brian Hill began to follow the black Jeep which had left the Hotel

property once it dropped off the female. Id. at 39. As Detective Wright spoke

with Simmons, Sergeant Maurer was on the phone with the surveillance

officers following the Jeep, informing them that they had recovered drugs from

the person dropped off by the Jeep. Id. at 15, 26. Detective Wright testified

                                     -5-
J-A13027-20



that there was no question in his mind, based on his clear vantage point as

well as the clothing and the appearance of Simmons, that she was the person

he observed getting out of the Jeep. Id. at 21-22.

       During the time that Detective Laverty was surveilling the Jeep, he

observed the vehicle leave the hotel and head towards an apartment complex.

Id. at 40. Although Laverty lost sight of the Jeep for less than 10 seconds,

due to a line of trees at the hotel, he saw the vehicle drive down the lot as he

followed it and was certain it was the same black Jeep that he had seen pull

up to the Hotel and drop off Simmons. Id. at 39-40.

       Based upon the information received from Detective Wright, Detective

Laverty radioed for a marked car.              Id. at 41.   A patrol officer on standby

stopped the black Jeep, occupied by two males, about 2-3 miles from the

Hotel.7 Id. at 38, 41. As Officer Laverty approached the Jeep following the

stop, he immediately observed a green leafy substance, which he identified

through experience and training to be marijuana, in plain view on the center

console and within reach of both occupants. At that point, the officer arrested

the men for drug possession. Id. at 42. The Jeep was impounded and taken

to Upper Merion Police Headquarters where a vehicle search was conducted

pursuant to a warrant.         The search uncovered several cell phones, more

marijuana, plastic baggies used for packaging drugs, paperwork from the

Philadelphia prison system, and vehicle registration information. Id. at 81.
____________________________________________


7Detective Laverty testified that approximately nine minutes elapsed between
Simmons alighting from the Jeep and the Jeep being stopped. Id. at 40-41.

                                           -6-
J-A13027-20



        At the conclusion of the suppression hearing, the trial court set forth its

findings of fact and conclusions of law, see Pa.R.Crim.P. 581(I), and denied

Haynes’ suppression motion, concluding that the car stop was based upon

reasonable suspicion that criminal activity was afoot and that the Jeep was

used to facilitate the commission of a crime.           N.T. Suppression/Stipulated

Bench Trial, 11/9/18, at 60–66.                Haynes immediately proceeded to a

stipulated non-jury trial, after which he was convicted of the aforementioned

offenses.    On April 29, 2019, Haynes was sentenced to three concurrent

terms8 of 2½ to 5 years’ incarceration; the Commonwealth agreed to a

Recidivism Risk Reduction Incentive (RRRI)9 minimum of 22½ months’

incarceration.    Finally, the sentencing judge recommended Haynes receive

drug and alcohol treatment through the Department of Corrections.

        Haynes filed a timely notice of appeal and court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.

        Haynes challenges the denial of suppression motion. Our standard of

review on appeal of the denial of a motion to suppress is to determine whether

the certified record supports the suppression court’s factual findings and the

legitimacy of the inferences and legal conclusions drawn from those findings.

Commonwealth v. Gould, 187 A.3d 927, 934 (Pa. Super. 2018).                     We

consider only the evidence of the prosecution’s witnesses and so much of the
____________________________________________


8   No further penalty was imposed on the remaining two counts.

9   See 61 Pa.C.S. § 4501-4512.


                                           -7-
J-A13027-20



defense’s evidence as, fairly read in the context of the record as a whole,

remains uncontradicted. Id. If the record supports the factual findings of the

suppression court, we will reverse only if there is an error in the legal

conclusions drawn from those factual findings. Id.

      Haynes contends that the trial court improperly denied his motion to

suppress because the officers lacked reasonable suspicion to stop his vehicle.

Specifically, he argues that the trial court’s conclusion that “there was

reasonable suspicion to stop the Jeep because it was ‘used to facilitate the

commission of the crime,’” is unsupported by the record. Appellant’s Brief at

11. We disagree.

      “In reviewing whether reasonable suspicion . . . exists, we must . . .

examine the totality of the circumstances to determine whether there exists

a particularized and objective basis for suspecting an individual [] of criminal

activity.” Commonwealth v. Epps, 608 A.2d 1095, 1096 (Pa. Super. 1992).

These circumstances are to be viewed through the eyes of a trained officer,

not an ordinary citizen. Commonwealth v. Fink, 700 A.2d 447, 449 (Pa.

Super. 1997). To meet the standard of reasonable suspicion, “the officer must

point to specific and articulable facts which, together with the rational

inferences therefrom, reasonably warrant the intrusion. In ascertaining the

existence of reasonable suspicion, we must look to the totality of the

circumstances to determine whether the officer had reasonable suspicion that

criminal activity was afoot.” Commonwealth v. Barber, 889 A.2d 587, 593

(citations and quotations omitted).

                                      -8-
J-A13027-20



      Haynes asserts the facts of this case are indistinguishable from those of

Commonwealth v. Melendez, 676 A.2d 226 (Pa. 1996), as “both [cases

involve] traffic stops [that] were based on other criminal activity.” Id. at 12.

In Melendez, police had been investigating possible drug activity at

Melendez’s house and       were surveilling her property.          Id.   at 227.

Approximately one hour after the surveillance began, Melendez left the house,

got into a vehicle and drove away. Id.       Police stopped her, searched the

vehicle and her purse, and recovered a handgun, a large amount of cash, and

a drug tally sales sheet. Id. Prior to the search, the police had observed no

criminal activity on the part of Melendez; they had stopped and searched her

solely based on the fact that she was a suspect in a felony investigation. Id.

Melendez was convicted of various drug charges and a violation of the Uniform

Firearms Act based on the fruits of the search.

      After this Court affirmed Melendez’s judgment of sentence, the

Pennsylvania Supreme Court reversed, finding that “Melendez was not

engaged in any activity at the time she was stopped which would cause a

person of reasonable caution to believe that she was then engaged in criminal

conduct.” Id. at 228. Specifically, the Court rejected the trial court’s rationale

that Melendez was justifiably stopped “for investigation,” where “no person

may be stopped for ‘investigation’ in the absence of an articulable reason to

suspect criminal activity,” and where “the record contains no indication that

police had any basis to believe that Melendez was engaged in any criminal

activity at the time of the stop.” Id. at 228-29.

                                      -9-
J-A13027-20



      The instant case differs significantly from Melendez.               First, the

detectives here had reasonable suspicion to believe that the black Jeep Haynes

occupied was involved in criminal activity when it dropped off an individual at

a hotel known for prostitution activity at the exact time an officer had arranged

to meet an “escort” for prostitution-related activity and a drug sale at that

hotel, and that individual is arrested immediately thereafter for possession of

a controlled substance. See Commonwealth v. Cook, 735 A.2d 673, 676

(Pa. 1999) (police officer may detain individual in order to conduct

investigation if that officer reasonably suspects individual is engaging in

criminal conduct).       Moreover, the detectives’ first-hand observations,

considered in light of their extensive training in drug and prostitution

investigations, supported their conclusion that the individuals in the Jeep were

“promoters” of prostitution, who used drugs to attract clients and control

prostitutes who worked for them. Commonwealth v. Foglia, 979 A.2d 357,

360 (“In making . . . determination [as to whether officer had reasonable

suspicion], must give ‘due weight . . . to the specific reasonable inferences

the police officer is entitled to draw from the facts in light of his experience.’”).

      In his Rule 581(I) findings of fact and conclusions of law, see

Suppression Hearing/Stipulated Bench Trial, 11/9/18, at 65-66, the trial judge

found that both detectives testified truthfully and accurately and that their

testimony was credible and worthy of belief. Id. The detectives’ testimony

established that: suspiciously, the black Jeep did not go to the front entrance

to drop off its passenger; Danielle Simmons exited that black Jeep to enter

                                       - 10 -
J-A13027-20



the hotel; and Detective Wright observed Simmons exit the Jeep with her

phone in her hand at the same time he was exchanging text messages from

the person the detective had planned to meet at the hotel for drugs and sex.

Detective Wright recovered drugs from the same person dropped off at the

hotel by the driver of the Jeep. Detectives Wright and Laverty conveyed all

these facts to the detectives in the surveillance vehicle waiting outside the

hotel, who had been continuously watching the black Jeep. After receiving

that critical information, the patrol officers stopped the Jeep. Once Detective

Laverty saw drugs in plain view on the center console of the Jeep, he had

probable cause to arrest the occupants. See Commonwealth v. Brown, 23

A.3d 544, 552 (Pa. Super. 2011) (under plain view doctrine, police may seize

item without warrant where they view item from lawful vantage point,

incriminating nature of object is immediately apparent, and have lawful right

of access to object).

      Considering   the   facts   of   this   matter,   including   the   detectives’

experience, and giving due weight to the reasonable inferences from their

investigation in this matter, we conclude that the patrol officers properly

stopped the black Jeep, where they had reasonable suspicion that criminal

activity was afoot. See Cook, supra at 676 (“due weight” given to officer’s

specific reasonable inferences drawn from facts in light of his or her

experience); see also Commonwealth v. Johnson, 663 A.2d 787 (Pa.

Super. 1995) (officer had reasonable suspicion to stop defendant’s car after

seeing defendant throw plastic baggies out of car window, corner of baggies

                                       - 11 -
J-A13027-20



had been cut; officer knew from experience that corners of baggies are used

for packaging drugs).       Here, the stop was based upon “an articulable,

particularized suspicion, based on objective physical evidence and a trained

officer[s’] reasonable inferences therefrom, that a specific crime . . . was being

committed.” Epps, 608 A.2d 1097.

      The certified record supports the suppression court’s factual findings and

we find no error in the court’s inferences and legal conclusions drawn from

those findings.   The court, therefore, properly denied Haynes’ suppression

motion. Gould, supra, Griffin, supra.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/30/2020




                                      - 12 -